Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The effective filing and priority date of the claims has been reconsidered in view of the amendments filed on 12/22/21. The effective filing and priority date of claims 1, 7, 15, 20, 22, 26-31, 35-38, 50, 57-60, and 64 is 6/23/17. 

Status of Claims
Claims 1, 7, 15, 20, 22, 26-31, 35-38, 50, 57-60, and 64 are pending as of the response and amendments filed on 12/22/21. Claims 2-6, 8-14, 16-19, 21, 23-25, 32-34, 39-49, 51-56 and 61-63 have been canceled. Claims 28 and 59-60 are currently withdrawn as being directed to non-elected species. Claims 1, 7, 15, 20, 22, 26-27, 29-31, 35-38, 50, 57-58, and 64 are currently under examination. 
The rejection of claim 31 under 35 USC 112(a) is withdrawn in consideration of the amendments.
The rejection of claim 58 under 35 USC 112(b) is withdrawn in consideration of the amendments.
Claims 1, 7, 18-20, 22, 26-27, 29-31, 35-38, 50, 57-58, and 64 were previously rejected under 35 USC 103 as being unpatentable over Kaufman, WO 2012050907. Applicants’ reasons for traversal are summarized and addressed below.

Applicants have stated they wish to highlight for the examiner that Kaufman is Applicants’ own work, and that PAMs are only mentioned once in this publication (para [0018]), with a different, yet similar phrase used once more in para [0073]). Applicants have further stated the instant application defines a GABAA receptor positive allosteric modulator (PAM) as “a molecule that increases the activity of the GABAA receptor protein in the vertebrate central nervous system” (para [0076] of specification). Applicants have further discussed the instant application further states that “[u]nlike GABAA receptor agonists, GABAA PAMs do not bind at the same active site as the GABA neurotransmitter molecule. In various embodiments, the PAMs trigger or potentiate the GABAA receptor to open its chloride channel”. Id. Applicants have argued Kaufman only mentions PAMs once because at the time, Applicants weren’t thinking about PAMs at all; the GABA receptor is made of 19 possible subunits and only a few can bind PAMs. Applicants have further discussed that GABA receptors in the periphery are quite distinct from those in the CNS, moreover, the inventors didn’t know a PAM could augment the activity of GABA on immune cells. Applicants have further noted millions if not billions of people have taken PAMs and there are no reports of alterations in islet hormones or in immune cells in the CNS where most GABA is made. Applicants have further submitted if PAMs altered immune responses, one would have expected to see something in patients with multiple sclerosis and type 2 diabetes, but despite decades of PAM utilization, there are no reports of them altering the course of autoimmune diseases or T2D.

and/or a GABA potentiator (para [0011]). Furthermore, contrary to Applicants’ arguments that PAMs are only mentioned sparingly, the elected PAM, alprazolam, is mentioned several times as a suitable GABA receptor agonist for administration (para [0009], [0016], [0067]; p. 52, claim 12; p. 57, claim 35). Kaufman also explicitly teaches a GABA receptor agonist to encompass PAMs (para [0018]). Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have delaying the onset of an immune response, slowing the progression of an immune response, and/or reducing the severity of an immune response comprising administering GABA and alprazolam, as Kaufman teaches these agents separately for treatment, and suggests combination therapy, with a reasonable expectation of success. Applicants’ arguments regarding the lack of evidence for PAMs altering immune responses are not found persuasive, because Kaufman teaches PAMs including alprazolam as well as GABA as therapeutic agents, and suggests combination therapy.

Applicants have further argued that a key point the examiner appears to be missing is that, unlike the brain, there is very little GABA in the blood where immune cells are, and PAMs only extend the opening of GABAA-rs after GABA binds, so PAM alone has no effect. Applicants have submitted the inventors’ breakthrough was that by exogenously supplying both GABA and PAM, they were able to synergistically modulate immune cells in the blood (and elsewhere 

Applicants’ arguments and evidence have been fully considered, but they are not found fully persuasive, because the results are not commensurate in scope with the claims. The examiner reiterates Kaufman teaches a method of delaying the onset of an immune response, slowing the progression of an immune response, and/or reducing the severity of an immune response comprising administering GABA, a GABA analogue, a GABA agonist, a GABA or GABA agonist prodrug, and/or a GABA potentiator, with the elected PAM, alprazolam, mentioned numerous times as a GABA agonist. Applicants’ evidence showing the inhibitory A receptor PAM and any GABA receptor activating ligand; the genus of agents recited here is considerably broader than the evidence shown for a single PAM, alprazolam, in combination with a single GABA receptor activating ligand, GABA. See MPEP 716.02(d): “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range”. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  

Applicants have further argued: “When analyzing Applicants’ invention and the rejections over Kaufman, “we cannot allow hindsight bias to be the thread that stitches together prior art patches into something that is the claimed invention.” Metalcraft of Mayville, Inc. v. The Toro Co., 848 F.3d 1358, 1367 (Fed. Cir. 2017). Instead, the cited art must be perceived before the time of the invention and without knowledge of the invention. See, e.g., Rolls- Royce, PLC v. United Techs. Corp., 603 F.3d 1325, 1338 (Fed. Cir. 2010). Applicants respectfully submit that the obviousness rejections due to Kaufman result from impermissible hindsight. See, e.g., KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1742 (2007) (citing Graham and “warning against a ‘temptation to read into the prior art the teachings of the invention at issue’ and instructing courts to ‘guard against slipping into the use of hindsight.””). Moreover, the 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed previously, Kaufman teaches a method of delaying the onset of an immune response, slowing the progression of an immune response, and/or reducing the severity of an immune response comprising administering GABA, a GABA and/or a GABA potentiator, with GABA receptor agonists taught to encompass PAMs, and alprazolam mentioned throughout as a GABA receptor agonist. It is maintained one of ordinary skill in the art, at the time of the invention would have found it prima facie obvious, based on the teachings of Kaufman, to reduce an inflammatory immune response and/or promote a regulatory immune response in a mammal comprising administering GABA in combination with alprazolam, as Kaufman teaches both GABA and alprazolam as agents for treatment, and suggests combination therapy. Moreover, it is considered prima facie obvious to combine two agents which are taught to share the same utility: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  While it is acknowledged evidence of expected results can rebut a prima facie case of obviousness, the results must be commensurate in scope with the claims, and Applicants’ evidence of enhanced inhibitory effect on T cell proliferation for the combination of GABA and alprazolam, a single combination doesn’t appear to be commensurate in scope with the claims which recite administering any GABAA receptor PAM in conjunction with any GABA receptor activating ligand. The examiner respectfully disagrees PAMs are only mentioned once, because while PAMs are mentioned explicitly in para [0018] to encompass a GABA receptor agonist, the elected PAM, alprazolam, is mentioned throughout Kaufman as a suitable GABA receptor agonist for administration. 



Applicants’ arguments are not found persuasive. Although Applicants have shown an enhanced effect on the inhibition of T cell proliferation for the combination of GABA and alprazolam, the claims are much broader than this evidence, being directed to administering any GABAA receptor PAM in conjunction with any GABA receptor activating ligand. Applicants’ evidence is thus not commensurate in scope with the claims, and is not sufficient to overcome the 103 rejection over Kaufman. The 103 rejection of claims 1, 7, 18-20, 22, 26-27, 29-31, 35-38, 50, 57-58, and 64 over Kaufman, WO 2012050907 is therefore maintained and will be reiterated, with slight modification to account for the amendments.

Claim 15 was previously rejected under 103 over Kaufman in view of Golwyn, USP 5017575. Applicants reasons for traversal are summarized and addressed below.

Applicants have argued the proper framework for an obviousness rejection analysis is set forth above, as are exemplary deficiencies of Kaufman. Applicants have further argued A receptor PAMs and GABA receptor activating ligands, let alone combining the two to reduce an inflammatory immune response and/or to promote a regulatory immune response. Applicants have further argued Golwyn issued in May 1991, i.e., over 19 years before the listed priority date of Kaufman, and had it been so obvious to combine Golwyn with anything, let alone Kaufman, one would have done it in less than 19 years. 

Applicants’ arguments are not found persuasive. As discussed previously, Kaufman teaches a method of delaying the onset of an immune response, slowing the progression of an immune response, and/or reducing the severity of an immune response comprising administering GABA, a GABA analogue, a GABA agonist, a GABA or GABA agonist prodrug, and/or a GABA potentiator, with GABA receptor agonists taught to encompass PAMs, and alprazolam mentioned throughout as a GABA receptor agonist; as such, it would have been prima facie obvious to one of ordinary skill in the art to have arrived at the instantly claimed method, comprising administering GABA in conjunction with alprazolam, in view of Kaufman’s teaching of these agents for reducing the severity of an immune response, and suggestion of combination therapy. Golwyn was recited for the teaching of abating or relieving symptoms of an autoimmune abnormality or imbalance comprising administering alprazolam, including lowering the concentration of excessive numbers of killer T cells and/or increasing the concentration of helper T cells. Applicants’ argument it would not have been prima facie obvious to combine Golwyn with Kaufman merely because Golwyn was published 19 years before is not found persuasive, because contentions that the reference patents are old are not In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). The rejection of claim 15 as being unpatentable over Kaufman in view of Golwyn is maintained for reasons of record, and will be reiterated, for convenience.
Claims 1, 7, 15, 20, 22, 26-27, 29-31, 35-38, 50, 57-58, and 64 were examined and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 7, 15, 20, 22, 26-27, 29-31, 35-38, 50, 57-58, and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et. al., WO 2012050907 A2 (publ. 4/19/12, cited in the IDS).
The claims are drawn to a method of reducing an inflammatory immune response and/or promoting a regulatory immune response in a mammal having the elected disease of type 1 diabetes (T1D), comprising administering to said mammal a GABAA receptor allosteric modulator (PAM), comprising the elected PAM, alprazolam, in an amount sufficient to reduce an inflammatory response and/or to promote a regulatory immune response, wherein said GABAA receptor PAM is administered in conjunction with a GABA receptor activating ligand and wherein the combination of GABAA receptor PAM and GABA receptor activating ligand is more effective to reduce an inflammatory immune response and/or to promote a regulatory immune response in said mammal than when either agent is administered alone.
Kaufman teaches GABA agonists in the treatment of disorders associated with metabolic syndrome and GABA combinations in the treatment or prophylaxis of type 1 diabetes (hereafter referred to as “T1D”) (Title & Abstract). Kaufman teaches T1D as a chronic disease, and the pathology of this disease involves progressive inflammatory infiltration of pancreatic islets that contain immunocytes targeted to β-cells (para [0003-0004]). Kaufman teaches a specific A receptor, such as a benzodiazepine (para [0018-0019], [0073]). Multiple routes of delivery are taught, including oral (para [0021-0022], [0113]). Kaufman teaches inflammation involves a number of inflammatory molecules such as increased levels of IL-6, CRP, and TNFα (para [0047]). Administration of GABA is taught to inhibit the development of T1D in mice, and T cells express GABAA receptors (para [0048]). Kaufman teaches combination therapy can have a synergistic effect, and lower dosages of each component can be effective when used in combination A receptor potentiator, for protecting pancreatic β-cells from oxidative stress induced apoptosis (para [0059]). GABA is taught to promote Treg cell responses (para [0062]). GABA compounds include those that penetrate the BBB as well as those that don’t (para [0068]). Kaufman teaches compositions comprising the active compounds in formulations to provide quick release, or sustained release, with each dosage containing from 0.1-5000 mg of each active agent, with the understanding the amount actually administered will be determined by a physician taking into account the condition to be treated, route of administration, and patient’s characteristics (para [0117-0119]). Tablet dosage forms are exemplified (para [0120]). Dosage forms are taught to be administered once or twice daily (para [0143]). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have arrived at the claimed method of reducing an inflammatory immune response and promoting a regulatory immune response in a mammal having the elected disease T1D, comprising administering the elected PAM, alprazolam, in an amount sufficient to reduce an inflammatory immune response and to promote a regulatory immune response, and to have administered alprazolam in combination with a GABA receptor activating ligand such as GABA, in view of Kaufman. Kaufman teaches T1D involves progressive inflammatory infiltration of pancreatic islets that contain immunocytes targeted to insulin secreting β-cells, and delaying the onset of an immune response, slowing the progression of an immune response, reducing the severity of an immune response, and/or suppressing an immune response in a mammal for the treatment of T1D comprising administering a first compound comprising GABA, a GABA and/or a GABA potentiator, and a second compound comprising a non-GABA therapeutic agent, wherein the compounds are administered in amounts sufficient to delay the onset of an immune response, slow the progression of an immune response, reduce the severity of an immune response, and/or suppress an immune response in a mammal. Kaufman further teaches GABA agonists to include PAMs of the GABAA receptor, and includes alprazolam within a list of GABA agonists. Moreover, since Kaufman teaches an embodiment wherein GABA and a GABA agonist, including a GABA receptor potentiator for protecting pancreatic β-cells from oxidative stress induced apoptosis, it would have been prima facie obvious to one of ordinary skill in the art to have administered alprazolam and GABA to a subject having T1D, with the reasonable expectation that this combination would have provided a protective effect on pancreatic β-cells from oxidative stress induced apoptosis. As Kaufman teaches combination therapy can have a synergistic effect, and lower dosages of each component can be effective when used in combination therapies compared to monotherapies, including for treating T1D, it would have been prima facie obvious to have administered alprazolam and GABA, wherein the dose of alprazolam is lower than that needed if used as a monotherapy to achieve a reduction in an inflammatory immune response, or promote a regulatory immune response. Notably, the dosage range of active agent taught by Kaufman, from 0.1-5000 mg, administered once or twice daily by different routes including orally, overlaps with the dosage range recited by instant claim 38. Regarding the limitation of instant claim 37, wherein alprazolam is administered at a dosage less than that used to treat an anxiety, panic, or anxiety caused by depression, the examiner notes that Applicants’ specification defines such dosage ranges for treating anxiety, panic, or anxiety caused by In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  T1D is taught as an inflammatory immune disease, and inflammation is taught to be associated with increased levels of IL-6, CRP, and TNFα; since administration of the aforementioned agents is taught to delay the onset of an immune response, slow the progression of an immune response, reduce the severity of an immune response, and/or suppress an immune response in a mammal for the treatment of T1D, it would have been prima facie obvious that treatment of T1D with alprazolam, and alprazolam and GABA would have resulted in a decrease in cytokines associated with inflammation, such as IL-6, CRP, and TNFα, thereby meeting the limitation of instant claim 7. Since Kaufman teaches GABA agonists to include those agents that penetrate the BBB as well as those that don’t, and the dosage range of active agent as taught A receptor PAM and GABA receptor activating ligand is more effective to reduce an inflammatory immune response and/or to promote a regulatory immune response in said mammal than when either agent is administered alone”, Kaufman teaches lower dosages of each drug can be used in combination therapy compared to monotherapy, and/or that elevated efficacy can be obtained by combination therapy compared to monotherapy (para [0055]). As it would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have administered the combination of GABA and alprazolam, in view of the teachings of Kaufman, it would have been prima facie obvious that the combination of these agents would have had increased efficacy, i.e., have been more effective to reduce an inflammatory immune response and/or to promote a regulatory immune response in said mammal than when either agent is administered alone. 


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et. al., WO 2012050907 A2 (publ. 4/19/12, cited in the IDS), as applied to claims 1, 7, 20, 22, 26-27, 29-31, 35-38, 50, 57-58, and 64 as discussed previously, in view of Golwyn, USP 5017575 (patented 5/21/1991, of previous record). 
Claim 15 is drawn to a method of reducing an inflammatory immune response and/or promoting a regulatory immune response in a mammal having the elected disease of type 1 A receptor allosteric modulator (PAM), comprising the elected PAM, alprazolam, in an amount sufficient to reduce an inflammatory response and/or to promote a regulatory immune response, wherein the combination of GABAA receptor PAM and GABA receptor activating ligand is more effective to reduce an inflammatory immune response and/or to promote a regulatory immune response in said mammal than when either agent is administered alone; and wherein reduction in an inflammatory immune response or promotion of a regulatory immune response comprises a reduction of one or more inflammation-related T-cell types.
Kaufman teaches as discussed previously; however, reduction of one or more inflammation-related T-cell types is not explicitly taught.
Golwyn teaches a method of selectively influencing the immune systems of patients with intractable disorders, thereby abating or relieving the symptoms of autoimmune abnormality or imbalance, such as excessive concentration of killer T-cells (e.g., cytotoxic T-cells), an insufficient concentration of helper T cells, or both by administering a composition comprising a triazolobenzodiazepine (Title & Abstract; col. 1, lines 5-12 & lines 45-52; col. 2, lines 18-26). Golwyn exemplifies alprazolam as a triazolobenzodiazepine to lower concentration of killer T-cells and increase the concentration of helper T cells (col. 3, lines 46-68; col. 4, lines 43-49). CD8 cytotoxic T-cells are included within the defined population of inflammation T-cells in Applicants’ specification (see para [0026], [0095]).
Kaufman teaches reducing delaying the onset of an immune response, slowing the progression of an immune response, reducing the severity of an immune response, and/or suppressing an immune response in a mammal with T1D comprising administering a GABA A or GABAB receptors, with alprazolam included as a GABA agonist. Kaufman also teaches the combination of GABA and a GABA receptor agonist, e.g., agonist ligand or GABAA receptor potentiator. Golwyn teaches abating or relieving symptoms of autoimmune abnormality or imbalance by administering a triazolobenzodiazepine, of which alprazolam is exemplified, to lower concentration of excessive number of killer T-cells and/or increase the concentration of helper T cells. It would have therefore been prima facie obvious that by delaying the onset of an immune response, slowing the progression of an immune response, reducing the severity of an immune response, and/or suppressing an immune response in a mammal with T1D comprising administering alprazolam as taught by Kaufman that a decrease in the concentration of inflammation associated killer or cytotoxic T-cells would have resulted, based on the teachings of Golwyn, thereby meeting the limitation of instant claim 15. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 


Conclusion
Claims 1, 7, 15, 20, 22, 26-27, 29-31, 35-38, 50, 57-58, and 64 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627